Case: 10-50877     Document: 00511748439         Page: 1     Date Filed: 02/06/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 6, 2012
                                     No. 10-50877
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

RANDY ORTEGA,

                                                  Appellee

v.

PETER VICTOR AYIKA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:09-CR-660-1


Before WIENER, GARZA, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Peter Victor Ayika appeals the district court’s order
denying him a return of a portion of attorney’s fees he paid to his former counsel,
Randy Ortega. As we lack jurisdiction, we dismiss the appeal.
        The ruling in this case is appealable only if it meets the requirements of
the collateral order doctrine. See Flanagan v. United States, 465 U.S. 259, 263-
64 (1984). We conclude that the order denying return of attorney’s fees is not
effectively unreviewable on appeal from a final judgment, and Ayika has made

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50877   Document: 00511748439      Page: 2   Date Filed: 02/06/2012

                                  No. 10-50877

no showing to the contrary. See id. at 266-67; Shipes v. Trinity Indus., Inc., 883
F.2d 339, 344 (5th Cir. 1989). We do not reach Ortega’s alternative argument
that the appeal should be dismissed as untimely.
      The appeal is DISMISSED for lack of jurisdiction.




                                        2